Citation Nr: 1010298	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for depression as 
secondary to service connected status post arthroscopy right 
knee. 

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, including as secondary to service connected 
status post arthroscopy right knee. 

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to March 
1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence does not show a current 
diagnosis of depression.  

2.	By an unappealed November 2005 rating decision, the RO 
denied the Veteran's claim for a left knee disability because 
the evidence did not show a current diagnosis of left knee 
disability.  

3.	Evidence received subsequent to the November 2005 RO 
decision is evidence not previously submitted to the RO, 
related to an unestablished fact necessary to substantiate 
the claim for service connection and presented a reasonable 
possibility of substantiating the claim.

4.	By an unappealed March 2002 rating decision, the RO denied 
the Veteran's claim for hypertension because there was no 
evidence that hypertension was incurred in or aggravated by 
service.  

5.	Evidence received subsequent to the March 2002 RO decision 
is evidence not previously submitted to the RO, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection and does not present a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	Depression was not incurred in or aggravated by service 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  

2.	The November 2005 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

3.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

4.	The March 2002 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

5.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for hypertension 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2007 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the provisions set forth in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the notice letter provided to the appellant 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  As such, the Board finds that the duty 
to notify was satisfied in this matter.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded a VA medical 
examination of his left knee disability in the Remand section 
of this decision.  Regarding the claim for depression, the 
evidence of record does not provide a diagnosis of 
depression.  Without a current diagnosis, the duty to assist 
does not require that a VA medical examination be provided.  
Additionally, regarding the claim for hypertension, VA is not 
required to provide an examination unless new and material 
evidence has been presented.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Here, the Veteran asserts that his depression is secondary to 
his service connected right knee disability.  The Board notes 
that the Veteran has been service connected for his right 
knee disability since 1998.  

In this case, however, the medical evidence of record does 
not show a diagnosis of depression.  The Board has reviewed 
all the medical evidence of record and finds that the Veteran 
does not have a current diagnosis of depression.  A 
Vocational Rehabilitation Note shows that the Veteran did not 
have depression in January 2007.  In August 2007 a depression 
screen was negative in a Preventative Medicine Note.  Without 
medical evidence providing a diagnosis of depression, service 
connected cannot be granted on a direct or secondary basis.  

The Board has considered the Veteran's contentions that he 
has depression secondary to his right knee disability; 
however, the Veteran has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Id.  The Board notes that while 
the Veteran is competent to report symptoms of depression, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of a 
disability.  

Without competent medical evidence of a diagnosis, the 
preponderance of the evidence is against this claim for 
service connection for depression.  As such, the benefit-of-
the-doubt rule does not apply and the Veteran's claim for 
service connection for depression must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

NEW AND MATERIAL EVIDENCE 

As a preliminary matter, the Board notes that the Veteran's 
current claims are ones involving entitlement to service 
connection for a left knee disability and hypertension.  
These claims are based upon the same factual basis as his 
previous claims, which were last denied in the November 2005 
and March 2002, respectively.  Theses decisions were not 
appealed and became final.  As such, it is appropriate for 
the Board to consider these claims as requests to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  The definition of "new and material 
evidence" was revised in August 2001.  For claims filed on or 
after August 29, 2001, as in this case, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Left Knee

In November 2005, the RO reviewed the service treatment 
records and VA medical records.  Particularly, a VA medical 
record revealed an x-ray in January 2004 that showed a normal 
left knee.  Therefore, the RO denied the Veteran's claim 
because there was no evidence of a current disability of the 
left knee.  

Since the November 2005 RO decision, additional VA treatment 
records were submitted.  VA treatment records in February 
2007 show that the Veteran complained of bilateral knee pain.  
He was diagnosed with bilateral osteoarthritis of the knees.  

The Board finds that the VA treatment records submitted since 
November 2005 are new and material.  The records are new 
because they were not previously submitted to the RO.  The 
records are also material because they provide a current 
diagnosis of a left knee disability, which was an 
unestablished fact necessary to substantiate the claim for 
service connection.  These records are not cumulative or 
redundant of the evidence of record at the time of the 2005 
RO decision.  As the new VA records provide a diagnosis of a 
left knee disability, the Board finds that the records raise 
a reasonable possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for a left knee disability is reopened and the 
Board will proceed to evaluate the merits of the claim on the 
basis of all evidence of record.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits).  This issue is addressed 
further in the Remand portion of this decision.  

Hypertension

In March 2002, the RO reviewed VA treatment records and found 
that service connection for hypertension was not warranted.  
The records showed the Veteran had been diagnosed with 
hypertension and was receiving treatment for hypertension.  
The RO continued a previous denial of the claim because the 
evidence of record did not show that hypertension was related 
to service.  

Since the March 2002 RO decision, additional VA treatment 
records were submitted.  The VA treatment records also show 
that the Veteran was diagnosed with hypertension and received 
treatment for hypertension.  

The VA treatment records are new evidence because they were 
records not previously submitted to the RO, however, the 
Board finds that they are not material.  The records show 
essentially the same information as the VA treatment records 
reviewed by the RO in the previous denials.  Further, the 
records do not relate to the etiology of the hypertension.  
As such, they do not relate to an unestablished fact 
necessary to substantiate the claim for service connection.  
As the records do not raise a reasonable possibility of 
substantiating the claim, the Board finds that the records 
are not material.  

Accordingly, having determined that new and material evidence 
has been not been submitted, the Veteran's claim for service 
connection for hypertension is not reopened.  


ORDER

Service connection for depression as secondary to service 
connected status post arthroscopy right knee is denied.  

New and material evidence was submitted and the claim for 
service connection for a left knee disability, including as 
secondary to service connected status post arthroscopy right 
knee, is reopened.  

New and material evidence has not been submitted and the 
claim for service connection for hypertension is not 
reopened.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been service connected for a 
right knee disability since 1998.  He was also diagnosed with 
left knee osteoarthritis.  During the Travel Board hearing, 
the Veteran testified that he had an altered gait caused by 
his right knee disability, which contributed to this left 
knee disability.  The Veteran testified that walking, leaning 
on the left knee and bearing all the weight on the left knee 
caused his current disability.  Lay persons are competent to 
testify as to the frequency and severity of the observable 
symptoms of a condition.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (lay testimony is competent ... to establish 
the presence of observable symptomatology and may provide 
sufficient support for a claim of service connection) citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  

Here, there is a current left knee disability.  The Veteran's 
statements indicated that the left knee disability may be 
associated with the right knee disability and are consistent 
with the VA treatment records.  Additionally, the Veteran has 
not been previously afforded a VA examination of his left 
knee.  Therefore, the Board finds that a VA examination is 
warranted to determine the etiology of the left knee 
disability and determine if the right knee disability caused 
or aggravated his left knee disability.   

Further, the Veteran also testified the he was being treated 
by the VA and had upcoming appointments.  Therefore, the RO 
should also obtain the current VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Request and obtain the current 
treatment records from the Houston VA 
Medical Center and associate them with the 
claims file.  All attempts should be 
documented and any negative responses 
should be associated with the claims file.

2.	Then, the Veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the current left knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  The examiner should also 
indicate if the left knee disability was 
caused or aggravated by the right knee 
disability or any other service connected 
disability.  Any opinion expressed should 
be accompanied by supporting rationale.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


